Case 1:21-cv-02397-CMA-NRN Document1 Filed 09/03/21 USDC Colorado Page 1of13

 

 

FILED
U.S. DISTRICT COURT
IN THE UNITED STATES DISTRICT COURTUISTRICT OF COLORADO
FOR THE DISTRICT OF COLORADO 2021 SEP -3 PH 4:2]
JEFFREY Pe. COLWELL
CLERK
Civil Action No.
(To be supplied by the court) BY______DEP. CLK
Ginger V. Scholz , Plaintiff
Vv.

St. Francis of Assisi Roman Catholic Church

Diocese of Colorado Springs

 

Father Bradford J. Noonan, VF, Pastor

, Defendant(s).

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
sheet of paper with the full list of names. The names listed in the above caption must be
identical to those contained in Section B. Do not include addresses here.)

 

EMPLOYMENT DISCRIMINATION COMPLAINT

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social.security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

 

 

 
Case 1:21-cv-02397-CMA-NRN Document1 Filed 09/03/21 USDC Colorado Page 2 of 13

A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.

Ginger V. Scholz, 1405 Private Road 104, Elbert, CO 80106
(Name and complete mailing address)

650.521.6067/ginger@scholzes.com
(Telephone number and e-mail address)

B. DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION.”

Defendant 1: St. Francis of Assisi Roman Catholic Church, 2746 Fifth Street, Castle Rock, CO 86—
(Name and complete mailing address) Sol0y

303.688.3025
(Telephone number and e-mail address if known)

 

 

Defendant 2: Diocese of Colorado Springs, 228 N. Cascade Avenue, Colorado Springs, CO 80903
(Name and complete mailing address)

719.866.6476
(Telephone number and e-mail address if known)

 

 

Cc. JURISDICTION
Identify the statutory authority that allows the court to consider your claim(s): (check all that
apply)

X__ Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq.
(employment discrimination on the basis of race, color, religion, sex, or national origin)

X Americans with Disabilities Act, as amended, 42 U.S.C. §§ 12101, et seq. (employment
discrimination on the basis of a disability)

X Age Discrimination in Employment Act, as amended, 29 U.S.C. §§ 621, et seq.
(employment discrimination on the basis of age)

 

X Other: (please specify) Failure to provide harassment free/hostile work environment

2
Case 1:21-cv-02397-CMA-NRN Document1 Filed 09/03/21 USDC Colorado Page 3 of 13

B. DEFENDANT(S) INFORMATION:

Defendant 3: Fr. Bradford J. Noonan, VF, Pastor, 228 N. Cascade Avenue, Colorado Springs, CO 80903
(As of July 2020 Pastor at Our Lady of the Pines Catholic Community, 11020 Teachout Road, Black Forest,

CO 80908).
Case 1:21-cv-02397-CMA-NRN Document1 Filed 09/03/21 USDC Colorado Page 4 of 13

D. STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action and the specific facts
that support each claim. If additional space is needed to describe any claim or to assert
additional claims, use extra paper'to continue that claim or to assert the additional claim(s).
Please indicate that additional paper is attached and label the additional pages regarding the
statement of claims as “D. STATEMENT OF CLAIMS.”

CLAIM ONE: Harassed to work on scheduled & company days off’

The conduct complained of in this claim involves the following: (check all that apply)

failure to hire different terms and conditions of employment
failure to promote failure to accommodate disability
termination of employment retaliation

X__ other: (please specify) Failure to provide harassment free/hostile work environment

Defendant’s conduct was discriminatory because it was based on the following: (check all that
apply)

race religion national origin X_age
color X_ sex disability
Supporting facts:

As a female employee over the age of 50 | was expected to work, a few examples,
Christmas Eve, Dec. 24, 2019, Christmas Day, Dec. 25, 2019, and Dec. 26, 2019; | wat
the only employee to receive a phone call on these days to come to work. | was:told b
Fr. Noonan that my out of town family plans on Christmas Day could not happen & | str
should never make any plans with family/personal until after Christmas is over. | had placed f-
w aavanc 2 , for time advance (DTO forms which Fr. Noonan approved Dec. 11, 2019). | had already
wot ved Christmas Eve and took the donations to the bank. But on Christmas Day he and Bear-
Dear 1om decided to change everything and wanted the donations picked up on Dec. 26, 2019 &
returned to the Church. My family plans were destroyed and my daughter cried as
we did not go to my sister's for Christmas Day as originally planned back on Dec. 11, 20
schedule This continuously occured for me to work on days when other staff had the day off with
Compan | was an exempt employee therefore taken advantage of during days off when other ste
ataSP was not required to be in the office; Jan. 1, 2019, MLK, worked, Feb. 18, 2019, Preside
Day, worked; Apr.19, 2019, worked Good Friday, few examples. For the hostile work
setting, was yelled at in front of staff/volunteers for no reason Feb. 25, 2019, April 5, 2014
was almost a daily occurence. | performed my job duties as long as | could in this
nor professional work setting. Fr. Noonan constantly made the work environment pain -
ul,
| have witnesses that will 3
attest to these situations of humiliation expressed towards me exclusively.
Case 1:21-cv-02397-CMA-NRN Document1 Filed 09/03/21 USDC Colorado Page 5 of 13

CLAIM Two: Failure to provide equal & quality time away from work to care for my disabled child

 

The conduct complained of in this claim involves the following: (check all that apply)

_ failure to hire different terms and conditions of employment
failure to promote X __ failure to accommodate disability
termination of employment retaliation

___ other: (please specify)

 

Defendant’s conduct was discriminatory because it was based on the following: (check all that
apply)

race religion national origin age
color sex X__ disability
Supporting facts:

On April 27, 2020, | was was told by Fr. Noonan to me only,

nobody else in the office had a child with a disability, that he was unsure

if | could perform my job because | had a child. He did not respect my time

away from the office as a mother of a diabled child. No employer should be allowed legally

a parent of a disabled child this degrading remark. It exhibits a total

a lack of care and empathy for me as an employee. In all my 25 years of professional em
emilay nen have | ever been so let down to hear these words from my immediated supervisor, "| need

evaluate if you can perform your job because you have a child." | had been told by Fr. Ne-

Noonan two other previous occasions but with this statement | went back to my office and prepared

my letter of resignation. By not allowing my quality time away from work, company holida

and advanced time off requested this | feel was a very hurtful type of discrimination that

did flow down and affect my daughter in a negative way. Time off requested Jan. 31, 2020

Dec. 24, 25, & 26, 2019 had to work. Jan. 11-17, 2020, had to work; all company holidays

and all advanced employee time-off requests. All changed after the fact by Fr. Noonan.

 

 

Click Here for Additional) Claim lore but you can review EEOC Form

4

 
Case 1:21-cv-02397-CMA-NRN Document1 Filed 09/03/21 USDC Colorado Page 6 of 13

E. ADMINISTRATIVE PROCEDURES

Did you file a charge of discrimination against defendant(s) with the Equal Employment
Opportunity Commission or any other federal or state agency? (check one)

 

 

Vj Wes Gu waist attach a copy of the administrative charge to this complaint)

 

 

 

No

 

Have you received a notice of right to sue? (check one)

 

Yes (You must attach a copy of the notice of right to sue to this complaint)

 

 

 

No

 

 

 

 

 

F. REQUEST FOR RELIEF

State the relief you are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding relief as “F. REQUEST
FOR RELIEF.”

Request

G. PLAINTIFF’S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

Quai V. Sl bp

(Plamtiff’s signature) Od

September 2, 2021
(Date)

 

(Revised December 2017)
Case 1:21-cv-02397-CMA-NRN Document 1 Filed 09/03/21 USDC Colorado Page 7 of 13

EEOC Form 5 (11/09)

 

 

 

 

 

 

 

 

AMENDED CHARGE OF DISCRIMINATION Charge Presented To: {gencylles) Charge
This form is affected by the Privacy Act of 1974. See enclosed Privacy Act [J FEPA
Statement and other information before completing this form.
[x] EEoc 541-2020-02817
COLORADO CIVIL RIGHTS DIVISION and EEOC
State or local Agency, if any
Name (indicate Mr., Ms., Mrs.) Home Phone Year of Birth
MRS. GINGER V SCHOLZ (650) 521-6067 1969

 

 

 

Street Address City, State and ZIP Code

1405 PRIVATE ROAD 104, ELBERT,CO 80106

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency
That | Believe Discriminated Against Me or Others. (/f more than two, list under PARTICULARS below.)

 

 

 

 

Name No. Employees, Members Phone No.

ST. FRANCIS OF ASSISI CATHOLIC CHURCH, DIOCESE

OF CO SPRINGS 15 - 100 (719) 866-6476
Street Address City, State and ZIP Code

228 N CASCADE AVENUE, COLORADO SPRINGS, CO 80903

 

 

 

 

 

Name No. Employees, Members Phone No.

Street Address City, State and ZIP Code

DISCRIMINATION BASED ON (Check appropriate box(es).) DATE(S) DISCRIMINATION TOOK PLACE
Earliest Latest

[x] RACE [J COLOR [x] SEX C | RELIGION [x] NATIONAL ORIGIN 01-09-2019 05-11-2020

[x] RETALIATION [x] AGE [x] DISABILITY [| GENETIC INFORMATION
[| OTHER (Specify) [] CONTINUING ACTION
THE PARTICULARS ARE (ff adaitional paper is needed, attach extra sheet(s)):

 

 

 

 

 

I want this charge filed with both the EEOC and the State or local Agency, NOTARY - When necessary for State and Local Agency Requirements
if any. | will advise the agencies if! change my address or phone number
and { will cooperate fully with them in the processing of my charge in

 

 

accordance with their procedures. | swear or affirm that | have read the above charge and that it
1 declare under penalty of perjury that the above is true and correct. is true to the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT
Digitally signed by Ginger Scholz on 11-10-2020 SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE

06:31 PM EST (month, day, yeah

 

 

 

 
. Case 1:21-cv-02397-CMA-NRN_ Document 1 Filed 09/03/21 USDC Colorado Page 8 of 13

EEOC Form 5 (11/09)

 

 

 

AMENDED CHARGE OF DISCRIMINATION Charge Presented To: Agencylles) Charge
This form is affected by the Privacy Act of 1974. See enclosed Privacy Act [] FEPA
Statement and other information before completing this form.
[x] eEoc 541-2020-02817
COLORADO CIVIL RIGHTS DIVISION and EEOC

 

State or local Agency, ifany

 

I was hired on January 9, 2019 and most recently performed the duties of business manager.
During my employment, ! performed my duties satisfactorily and had 5 or fewer counselings.
Nevertheless, on scheduled vacation days and holidays, I was informed | had to work even
though | had put in a vacation request or the holiday was listed as a company approved day
off. My job description did not state | was mandated to work on holidays. | brought my
disabled daughter with me to my job many times because work needed me to come in when |
had the day off. During my employment, I was screamed at and told that if | go to the bank
by myself, | would be fired.’

| was expected to work on Christmas day, December 25, 2019.

On January 9, 2020, although my performance review met the criteria to receive a raise, | did
not receive a raise.

In January 2020, | brought in a former CFO to help me with the accounting books and I got
yelled at in front of entire office.

On January 30, 2020, | met the criteria for a transfer and | called HR to discuss transfer or
possible moving on to another position at another church in the Diocese as things were very
toxic. She advised of an open position of Business Manager at St. Patrick's Church in
Colorado Springs, | advised her it was too far of a commute for me as it was over an hour
drive. There were no positions available near me at this time so | could not leave.

In February 2020, | was written up or not getting all data entry done, this was for another's
position that was terminated and it was expected of me to perform this other employee's job
as well.

On February 21, 2020, I was written up for excusing myself at 8:00 PM after the finance
council meeting of official business had ended because | needed to get home and help put
| my child to bed on a school night.

On February 25, 2020, ! made appointment to meet with Monsignors to discuss my situation
with the hostile environment at St. Francis. He told me the Friar was in anger management
and that rotation was coming up soon. Nothing was done, everything stayed the same.

On April 27, 2020, employee conference, part of the conversation was about my time off
requests for my disabled daughter. Subsequently, I resigned.

I believe | have been discriminated against because of my sex (female), my race (bi-racial),
my national origin (Hispanic) in violation of Title VI of the Civil Rights Act of 1964, as
amended. Furthermore, | believe | have been discriminated against because of my age (50)
and retaliated against for opposing discrimination in the workplace in violation of the Age

 

 

(i want this charge filed with both the EEOC and the State or local Agency, NOTARY - When necessary for State and Local Agency Requirements
if any. | will advise the agencies if | change my address or phone number
and | will cooperate fully with them in the processing of my charge in

 

 

 

accordance with their procedures. | swear or affirm that | have read the above charge and that it
declare under penalty of perjury that the above is true and correct. is true to the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT
Digitally signed by Ginger Scholz on 11-10-2020 SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE

06:31 PM EST (month, day, year)

 

 

 
 

Case 1:21-cv-02397-CMA-NRN Document 1 Filed 09/03/21 USDC Colorado Page 9 of 13

EEOC Form 5 (11/09)

 

 

 

AMENDED CHARGE OF DISCRIMINATION Charge Presented To: Agencylies) Charge
This form is affected by the Privacy Act of 1974. See enclosed Privacy Act [] FEPA
Statement and other information before completing this form.
[x] EEOC 541-2020-02817
COLORADO CIVIL RIGHTS DIVISION and EEOC

 

State or local Agency, if any
Discrimination in Employment Act of 1967, as amended. Finally, | have a disability and/or
disabilities, as defined within the meaning of the Americans with Disabilities Act of 1990, as
amended (ADA), and I have been subjected to discrimination because of a disability, record
of a disability, and/or regarded as disabled, denied a reasonable accommodation, and/or
retaliated against for taking part in a protected activity in violation of the ADA.

 

 

 

| want this charge filed with both the EEOC and the State or local Agency, NOTARY - When necessary for State and Local Agency Requirements

if any. | will advise the agencies if | change my address or phone number
and { will cooperate fully with them in the processing of my charge in

 

 

 

accordance with their procedures. | swear or affirm that | have read the above charge and that it
| declare under penalty of perjury that the above is true and correct. is true to the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT
Digitally signed by Ginger Scholz on 11-10-2020 SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE

06:31 PM EST (nonth, day, year)

 

 

 

 
Case 1:21-cv-02397-CMA-NRN Document1 Filed 09/03/21 USDC Colorado Page 10 of 13

U.S. Equal Employment Opportunity Commission

Denver Field Office 950 17th Street
Suite 300

Denver, CO 80202

(720) 779-3610

 

TTY (303) 866-1950
FAX (303) 866-1085

DISMISSAL AND NOTICE OF RIGHTS ENCLOSED

Ginger V Scholz
1405 Private Road 104
Elbert, CO 80106

RE: EEOC Charge No.: 541-2020-02817
Charging Party: Ginger V Scholz
Respondent: St Francis of Assisi Catholic Church, Diocese of Co. Springs

Dear Ms. Scholz:

The United States Equal Employment Opportunity Commission (EEOC) issued the enclosed Dismissal
and Notice of Rights (Notice) in the above-referenced charge on the date reflected thereon. Specifically,
on that date, EEOC sent you an email notification that EEOC had made a decision regarding the above-
referenced charge and advised you to download a copy of the decision document from the Portal. Our
records indicate you have not downloaded the Notice from the Portal. For your convenience, a copy of
the Notice is enclosed with this letter.

Please note that if the Charging Party wants to pursue this matter further in court, Charging Party must
file a lawsuit within 90 days of thé date they receive the Notice. The 90-day period for filing a private
lawsuit cannot be waived, extended, or restored by the EEOC.

I hope this information is helpful. If you have questions, please contact
Investigator Todd Chavez by tclephone at (720) 779-3646 or cmail at todd.chavez@ecoc.gov

9044

”
Sincerely,

Christopher D Padilla, Supervisory Investigator June 07, 2021

 

 

Name/Title Date Mailed
Case 1:21-cv-02397-CMA-NRN Document1 Filed 09/03/21 USDC Colorado Page 11 of 13

EEOC Form 161 (1172020) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

 

To: Ginger V. Scholz ; From: Denver Field Office

1405 Private Road 104 950 17th Street

Elbert, CO 80106 Suite 300

Denver, CO 80202
[ On behalf of person(s) aggrieved whose identity is

= CONFIDENTIAL (29 CFR §1601.7(a))

EEOC Charge No. EEOC Representative Telephone No.
Christopher D. Padilla, :

541-2020-02817 Supervisory Investigator (720) 779-3610

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs jess than the required number of employees or is not otherwise covered by the statutes.
Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge

The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
determination about whether further investigation would establish violations of the statute. This does not mean the claims
have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

UO BOUOOUU

Other (briefly state)

- NOTICE OF SUIT RIGHTS -.

(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commission

TChis May 14, 2021

Enclosures(s) for Amy Burkholder, (Date issued)
Director

ce. Mark Hatch
Human Resources
ST. FRANCIS OF ASSIS] CATHOLIC CHURCH
228 N Cascade Avenue
Colorado Springs, CO 80903
Case 1:21-cv-02397-CMA-NRN Document1 Filed 09/03/21 USDC Colorado Page 12 of 13

: Enclosure with EEOC

"Form 164 (44/2020)
INFORMATION RELATED TO FILING SUIT
UNDER THE LAWS ENFORCED BY THE EEOC

(This information relates to filing suit in Federal or State court under Federal law.
If you also plan to sue claiming violations of State law, please be aware that time limits and other
provisions of State law may be shorter or more limited than those described below.)

Title Vil of the Civil Rights Act, the Americans with Disabilities Act (ADA),
the Genetic Information Nondiscrimination Act (GINA), or the Age
‘ Discrimination in Employment Act (ADEA):

PRIVATE SUIT RIGHTS --

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day. period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope or
record of receipt, and tell him or her the date you received it. Furthermore, in order to avoid any question that you
did not act in a timely manner, it is prudent that your suit be filed within 90 days of the date this Notice was
issued to you (as indicated where the Notice is signed) or the date of the postmark or record of receipt, if later.

Your lawsuit may_be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a “complaint” that contains a short
statement of the facts of your case which shows that you are entitled to relief. Your suit may include any matter
alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters alleged in
the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in some
cases can be brought where relevant employment records are kept, where the employment would have been, or
where the respondent has its main office. If you have simple questions, you usually can get answers from the
office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint or
make legal strategy decisions for you.

PRIVATE SUIT RIGHTS -- Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 — not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION -- Title Vil, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC.ASSISTANCE -- All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
~ Case 1:21-cv-02397-CMA-NRN Document 1 Filed 09/03/21 USDC Colorado Page 13 of 13

NOTICE OF RIGHTS UNDER THE ADA AMENDMENTS ACT OF 2008 (ADAAA): The ADA was
amended, effective January 1, 2009, to broaden the definitions of disability to make it easier for individuals to
be covered under the ADA/ADAAA. A disability is still defined as (1) a physical or mental impairment that
substantially limits one or more major life activities (actual disability); (2) a record of a substantially limiting
impairment; or (3) being regarded as having a disability. However, these terms are redefined, and it is easier to
be covered under the new law.

If you plan to retain an attorney to assist you with your ADA claim, we recommend that you share this
information with your attorney and suggest that he or she consult the amended _ regulations and
appendix, and other ADA related publications, available at

http://www.eeoc.gov/laws/types/disability regulations.cfm.

“Actual” disability or a “record of” a disability (note: if you are pursuing a failure to accommodate claim
you must meet the standards for either “actual” or “record of” a disability):

> The limitations from the impairment no longer have to be severe or sigiiificant for the impairment to
be considered substantially limiting.

> In addition to activities such as performing manual tasks, walking, seeing, hearing, speaking, breathing,

learning, thinking, concentrating, reading, bending, and communicating (more examples at 29 C.F.R. §

1630.2(i)), “major life activities” now include the operation of major bodily functions, such as:

functions of the immune system, special sense organs and skin; normal cell growth; and digestive,

genitourinary, bowel, bladder, neurological, brain, respiratory, circulatory, cardiovascular, endocrine,

hemic, lymphatic, musculoskeletal, and reproductive functions; or the operation of an individual organ

within a body system.

Only one major life activity need be substantially limited.

With the exception of ordinary eyeglasses or contact lenses, the beneficial effects of “mitigating

measures” (e.g., hearing aid, prosthesis, medication, therapy, behavioral modifications) are not

considered in determining if the impairment substantially limits a major life activity.

> An impairment that is “episodic” (e.g., epilepsy, depression, multiple sclerosis) or “in remission” (e.g.,
cancer) is a disability if it would be substantially limiting when active.

> An impairment may be substantially limiting even though it lasts or is expected to last fewer than six
months.

VV

“Regarded as” coverage:

> An individual can meet the definition of disability if an employment action was taken because of an
actual or perceived impairment (e.g., refusal to hire, demotion, placement on involuntary leave,
termination, exclusion for failure to meet a qualification standard, harassment, or denial of any other term,
condition, or privilege of employment).

> “Regarded as” coverage under the ADAAA no longer requires that an impairment be substantially
limiting, or that the employer perceives the impairment to be substantially limiting.

> The employer has a defense‘against a “regarded as” claim only when the impairment at issue is objectively
BOTH transitory (lasting or expected to last six months or less) AND minor.

> A person is not able to bring,a failure to accommodate claim if the individual is covered only under the
“regarded as” definition of “disability.”

Note: Although the amended ADA states that the definition of disability “shall be construed broadly” and
“should not demand extensive analysis,” some courts require specificity in the complaint explaining how an
impairment substantially limits a major life activity or what facts indicate the challenged employment action
was because of the impairment. Beyond the initial pleading stage, some courts will require specific evidence
to establish disability. For more information, consult the amended regulations and appendix, as well as

explanatory publications, available at http://www.eeoc.gov/laws/types/disability_regulations.cfm.
